DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
`The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 14, 17-19, 21, 22, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20014/0095050) in view of Kimura (US 2015/0072071) and Muzino (Muzino et al., “A black body absorber from vertically aligned single-walled carbon nanotubes,” PNAS, vol. 106, 2009, pp. 6044-6047).
Regarding claim 1, Liu discloses a method for making an infrared radiation absorber, the method comprising: providing a carbon nanotube array (Fig.1, numeral 120) on a substrate (11), the carbon nanotube array comprises a plurality of carbon nanotubes (120) perpendicular to the substrate (11); truncating the carbon nanotube 
Liu does not explicitly disclose (1) the carbon nanotube array is truncated by dry etching for 30 seconds to 60 seconds; (2) wherein a method of the dry etching comprising inductively coupled plasma etching by a plasma generator; (3) to obtain the infrared radiation absorber, and an absorption rate of the infrared radiation absorber for infrared spectra with wavelengths between 0.4 microns and 20 microns reaches more than 99.5%,
Regarding element (1), Liu however discloses that the dry etching is performed to achieve the carbon nanotubes with a desired shape ([0023]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the time of the dry etching to be in the claimed range for the purpose of achieving the desired shape of the carbon nanotubes (Liu, [0023]; [0024]).
Regarding element (2), Kimura however discloses wherein a method of the dry etching comprising inductively coupled plasma etching by a plasma generator ([0116]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Liu with Kimura to use inductively coupled plasma etching by a plasma generator because this is a typical method for dry etching ([0116]).
Regarding element (3), Mizuno discloses the infrared radiation absorber, and an absorption rate of the infrared radiation absorber for infrared spectra with wavelengths 
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Liu with Muzino to have the infrared radiation absorber, and an absorption rate of the infrared radiation absorber for infrared spectra with wavelengths between 0.4 microns and 20 microns reaches more than 99.5% for the purpose of using vertically aligned carbon nanotubes in variety of applications (Muzino, column 1, paragraph 1).
Regarding claim 14, Liu discloses wherein the plurality of carbon nanotubes are substantially parallel with each other (Fig.3).
Regarding claim 17, Liu discloses wherein extending directions of the plurality of carbon nanotubes (12) are substantially parallel to a normal direction of the substrate (11) (Fig.3).
Regarding claim 18, Liu discloses wherein an etching direction of the dry etching (Fig.3, numeral 14) is parallel to the normal direction of the substrate (11).
Regarding claim 19, Liu discloses wherein the etching direction is from the top surface of the 2Appl. No. 16/707,137 Reply to Office Action of April 28, 2021 Attorney Docket No. US75275carbon nanotube (12) array toward the substrate (11) (Fig.3).
Regarding claim 21, Kimura discloses wherein a method of the truncating the carbon nanotube array by dry etching further comprises introducing oxygen into the plasma generator to form a plasma ([0116]).
Regarding claim 22, Kimura discloses wherein a power of the plasma generator is in a range of 50 watts to 150 watts ([0116]).
Regarding claim 26, Liu discloses wherein the top surface of the carbon nanotube array is truncated to obtain a truncated surface, the truncated surface is a flat surface and parallel to the substrate (Fig.3).
Regarding claim 27, Liu discloses wherein the plurality of carbon nanotubes are truncated to obtain a plurality of truncated carbon nanotubes, a height of each truncated carbon nanotube is approximately the same (Fig.3).
Regarding claim 28, Liu discloses a method of making an infrared radiation absorber, the method comprising: providing a carbon nanotube array (Fig.1, numeral 12) on a substrate (11), wherein the carbon nanotube array  comprises a plurality of carbon nanotubes (120)perpendicularly extending from a major plane of the substrate (11); truncating the carbon nanotube array by dry etching a top surface of the carbon nanotube array (Fig.3, [0022]), the top surface being away from the major plan of the substrate (11), and a method of the dry etching comprises inductively coupled plasma etching by a plasma generator or reactive ion etching.
Liu does not explicitly disclose (1) wherein the carbon nanotube array is truncated by dry etching for 30 seconds to 60 seconds; (2) thereby obtaining the infrared radiation absorber; (3) and a method of the dry etching comprises inductively coupled plasma etching by a plasma generator or reactive ion etching.
Regarding element (1), Liu however discloses that the dry etching is performed to achieve the carbon nanotubes with a desired shape ([0023]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the time of the dry etching to be in the claimed range for 
Regarding element (2), Muzino discloses using carbon nanotubes as infrared radiation absorber (page 6044, column 2, paragraph 2)
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Liu with Muzino to obtain infrared radiation absorber for the purpose of using vertically aligned carbon nanotubes in variety of applications (Muzino, column 1, paragraph 1).
Regarding element (3), Kimura however discloses wherein a method of the dry etching comprising inductively coupled plasma etching by a plasma generator ([0116]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Liu with Kimura to use inductively coupled plasma etching by a plasma generator because this is a typical method for dry etching ([0116]).
Regarding claim 29, Liu does not discloses wherein an absorption rate of the infrared radiation absorber for infrared spectra with wavelengths between 0.4 microns and 20 microns is larger than 99.5%
Muzino however discloses wherein an absorption rate of the infrared radiation absorber for infrared spectra with wavelengths between 0.4 microns and 20 microns is larger than 99.5% (page 6044, column 2, paragraph 2).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Liu with Muzino to have the infrared radiation absorber, and an absorption rate of the infrared radiation absorber for infrared spectra with .
Claims 15, 16, and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu  in view of Kimura and Mizuno as applied to claim 1 above, and further in view of Jin (US 6, 283, 812).
Regarding claim 15, Liu does not explicitly disclose wherein the plurality of carbon nanotubes are multi-walled carbon nanotubes.
Jin however discloses wherein the plurality of carbon nanotubes are multi-walled carbon nanotubes (column 5, lines 10-15).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Liu with Jin to have the plurality of carbon nanotubes are multi-walled carbon nanotubes because these are typical nanotubes used in field emitters.
Regarding claim 16, Liu does not explicitly discloses wherein the plurality of carbon nanotubes in the carbon nanotube array are truncated to a height in a range of 100 micrometers to 300 micrometers.
Liu however discloses that the plurality of carbon nanotubes in the carbon nanotube array are truncated to achieving the desired shape of the carbon nanotubes (Liu, [0023]; [0024]). And Jin discloses wherein the plurality of carbon nanotubes in the carbon nanotube array are truncated to a height in a range of 100 micrometers to 300 micrometers (column 4, lines 15-21).

Regarding claim 25, Liu does not explicitly disclose wherein the plurality of carbon nanotubes are metallic carbon nanotubes.
Jin however discloses wherein the plurality of carbon nanotubes are metallic carbon nanotubes (column 6, liens 55-65).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Liu with Jin to have the plurality of carbon nanotubes are metallic carbon nanotubes because these are typical nanotubes used in field emitters.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14-19, 21, 22, 25-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891